Exhibit 10.3

SECOND AMENDED AND RESTATED

CERTIFICATE OF DESIGNATION OF

THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,

OPTIONAL AND OTHER SPECIAL RIGHTS OF PREFERRED UNITS AND

QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF

of

12% CUMULATIVE CONVERTIBLE PREFERRED UNITS

for

ATLAS PIPELINE PARTNERS, L.P

ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the “Company”)
pursuant to the provisions of the Delaware Revised Uniform Limited Partnership
Act and its Limited Partnership Agreement, does hereby state and certify that
pursuant to the authority expressly vested in ATLAS PIPELINE PARTNERS GP, LLC,
its general partner (the “General Partner”), the General Partner duly adopted
the following resolutions, which remain in full force and effect as of the date
hereof:

RESOLVED, that the Amended and Restated Certificate of Designations of the 6.5%
Cumulative Convertible Preferred Units, dated as of April 18, 2007, which
amended the Certificate of Designations of the 6.5% Cumulative Convertible
Preferred Units dated as of March 13, 2006, be and it hereby is amended and
restated as follows:

RESOLVED, that each of the 12% Cumulative Convertible Preferred Units rank
equally in all respects and shall be subject to the following terms and
provisions:

1. Designation. There is hereby created a series of units designated as the “12%
Cumulative Convertible Preferred Units.” The number of units (the “Preferred
Units”) shall be 40,000 and the face value of each Preferred Unit shall be
$1,000 (the “Face Value”). On December 29, 2008, the Company redeemed 10,000
Preferred Units. Pursuant to the Purchase Agreement dated as of January 27, 2009
between the Company and the Holder, the Company shall redeem 10,000 Preferred
Units.

2. Definitions. For purposes of this Certificate of Designations, the following
terms shall have meanings ascribed to them below:

“Acquisition” means (i) the acquisition by the Company of, or the consummation
by the Company of a tender offer for, all of the then outstanding common units
of an Affiliated Entity, (ii) the acquisition by an Affiliated Entity of, or the
consummation by an Affiliated Entity



--------------------------------------------------------------------------------

of a tender offer for, all of the then outstanding common units of the Company
or (iii) the consolidation of the Company and any Affiliated Entity.

“Affiliated Entity” means any corporation, limited partnership, limited
liability company, joint venture or other unincorporated organization which is
an “affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

“Affiliated Entity Appreciation” shall mean the percentage amount increase in
(i) the VWAP of a unit of common equity of the Affiliated Entity that is the
subject of the Acquisition on the Trading Day immediately prior to an
Announcement and (ii) the average VWAP of a unit of common equity of such
Affiliated Entity commencing on the date of the Announcement and ending on the
earlier to occur of (A) 60 days thereafter and (B) consummation of the
Acquisition.

“Announcement” means the public announcement by the Company of the approval by
the General Partner of a merger agreement or tender offering, or of an agreement
in principle that includes pricing and/or exchange ratio information, with
respect to the Acquisition.

“APL Appreciation” shall mean the percentage amount increase in (i) the VWAP of
a Common Unit on the Trading Day immediately prior to an Announcement and
(ii) the average VWAP of a Common Unit commencing on the date of the
Announcement and ending on the earlier to occur of (A) 60 days thereafter and
(B) consummation of the Acquisition.

“Call Option Conditions” means (i) the Company is in compliance with the terms
of the Purchase Agreement, this Certificate of Designations and the Registration
Rights Agreement; (ii) either the Registrable Securities (as defined in the
Registration Rights Agreement) are (A) eligible for resale without restriction
pursuant to Rule 144(b) under the Securities Act of 1933, as amended (the
“Securities Act”) or (B) are covered by an effective registration statement (the
“Registration Statement”) and such registration statement is not subject to any
suspension or stop orders, the prospectus contained therein is current and
deliverable and not subject to any blackout or similar circumstance; (iii) the
Registrable Securities (as defined in the Registration Rights Agreement (as
defined below)) are listed on the Principal Market; and (iv) the Company is not
subject to any bankruptcy, insolvency or similar proceeding.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries taken as a whole, to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company or the removal of the General Partner by the limited partners of the
Company;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
those terms are

 

2



--------------------------------------------------------------------------------

used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), becomes the beneficial owner, directly or indirectly, of
more than 50% of the Voting Stock of the General Partner, measured by voting
power rather than number of shares; provided that a change of control shall not
be deemed to occur solely as a result of a transfer of the general partnership
interests of the Company or the equity interests in the General Partner to a new
entity in contemplation of the initial public offering of such new entity, or as
a result of any further offering of equity interests of such new entity (or
securities convertible into such equity interests) so long as the persons or
entities that beneficially own the general partnership interests of the Company
or the equity interests in the General Partner on the Closing Date continue to
hold the general partnership interests in such new entity (or, in the case of a
new entity that is not a partnership, no other person or group beneficially owns
more than 50% of the Voting Stock of such new entity);

(4) the Company consolidates or merges with or into another person or any person
consolidates or merges with or into the Company, in either case under this
clause (4) in one transaction or a series of related transactions in which
immediately after the consummation thereof persons beneficially owning, directly
or indirectly, Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Company immediately prior to such
consummation do not beneficially own, directly or indirectly, Voting Stock
representing a majority of the total voting power of the Voting Stock of the
Company or the surviving or transferee person; or

(5) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

“Closing Price” shall mean $22.00, as such Closing Price may be adjusted
pursuant to Section 6(d) of this Certificate of Designation.

“Common Units” shall mean the common units representing limited partner
interests of the Company.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who (1) was a member of such Board of
Directors on the Closing Date or (2) was nominated for election or elected to
such Board of Directors with the approval of either (x) a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, or (y) any “person” or “group” (as those terms are used
in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) who owns all the general partnership interests or a majority of the
equity interests of the General Partner.

“Conversion Commencement Date” shall mean April 1, 2009.

“Conversion Price” shall mean the lesser of (a) the Closing Price or (b) 95% of
the Market Price as of the Conversion Notice Date (as defined below); provided,
however, if the Company elects to pay the Conversion Value to Holder instead of
issuing Common Units, the Conversion Price shall be the lesser of (a) the
Closing Price or (b) 100% of the Market Price as of the Conversion Notice Date.

 

3



--------------------------------------------------------------------------------

“Conversion Value” shall mean: (i) if the Closing Price is less than the Market
Price, the number of Common Units issuable for the Preferred Units being
converted or redeemed multiplied by the Market Price and (ii) if the Closing
Price is greater than or equal to the Market Price, the Liquidation Value (as
defined below) of the Preferred Units being converted or redeemed.

“Currency Conversion Option” shall mean the right of the Company to satisfy a
Conversion Notice by paying to the Holder the Conversion Value as of the
Conversion Notice Date or Mandatory Conversion Date, as appropriate, rather than
issuing Common Units to it.

“Dividend Commencement Date” shall mean March 13, 2008.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“First Call Date” shall mean May 9, 2007.

“First Call Redemption Price” equals $51.17 per unit (as may be adjusted
pursuant to Section 6(d)).

“Holder” means Sunlight Capital Partners, LLC or any of its transferees
permitted pursuant to the terms of the Purchase Agreement (as defined below).

“Mandatory Conversion Date” shall mean the second year anniversary of the
Conversion Commencement Date, provided however, that if the Call Option
Conditions shall not have been satisfied for the 20 Trading Days immediately
preceding such date, the Mandatory Conversion Date shall be such later date as
such conditions shall have been satisfied.

“Market Price” shall mean the average closing price of a Common Unit over the
ten (10) consecutive Trading Days immediately preceding the date as of which the
Market Price is being determined, provided that if the Common Units are not then
listed on any market or exchange, then the Market Price shall be the average of
the closing bid prices for the Common Units on the OTC Bulletin Board, or, if
such is not available, the National Quotation Bureau, or otherwise the average
of the closing bid prices for the Common Units quoted by two market-makers of
the Common Unit, or otherwise such Market Price shall be the fair market value
of one Common Unit as reasonably determined in good faith by the Company and the
Holders of a majority of the Preferred Units.

“Principal Market” shall mean the New York Stock Exchange or such other
principal market or exchange on which the Common Units are then listed for
trading.

“Redemption Date” shall mean the date upon which a redemption effected pursuant
to the exercise of a Call Option or Special Call Option shall be consummated.

“Second Call Date” shall mean November 9, 2007.

“Second Call Redemption Price” shall mean $27.25 per unit (as such price may be
adjusted pursuant to Section 6(d)).

 

4



--------------------------------------------------------------------------------

“Senior Notes Restrictions” shall mean Section 4.08 of the Indenture, dated as
of December 20, 2005, by and among the Company, its subsidiaries named therein
and Wachovia Bank, National Association relating to the Company’s 8- 1/8% Senior
Notes due 2015, and Section 4.08 of the Indenture, dated as of June 27, 2008, by
and among the Company, its subsidiaries named therein and U.S. Bank National
Association relating to the Company’s 8- 3/4% Senior Notes due 2018.

“Special Call Redemption Price” shall mean the following based upon the date on
which the Special Call Option is exercised:

 

Special Call Redemption Price

  

Special Call

Option Exercised Before

Greater of 126% of Closing

Price or 107% of Market

Price on Redemption Date

(“Redemption Date Market Price”)

   June 25, 2006

Greater of 125% of Closing

Price or 106% of Redemption

Date Market Price

   October 7, 2006

Greater of 124% of Closing

Price or 105% of Redemption

Date Market Price

   January 20, 2007

Greater of 123% of Closing

Price or 104% of Redemption

Date Market Price

   May 4, 2007

Greater of 122% of Closing

Price or 103% of Redemption

Date Market Price

   August 16, 2007

Greater of 121% of Closing

Price or 102% of Redemption

Date Market Price

   November 28, 2007

Greater of 120% of Closing

Price or 101% of Redemption

Date Market Price

   The First Call Date

“Trading Day” shall mean a day on which there is trading on the New York Stock
Exchange or such other market or exchange on which the applicable security is
then principally traded.

 

5



--------------------------------------------------------------------------------

“Voting Stock” of any person as of any date means the equity interests of such
person pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors,
managers, general partners or trustees of such person (regardless of whether, at
the time, equity interests of any other class or classes shall have, or might
have, voting power by reason of the occurrence of any contingency) or, with
respect to a partnership (whether general or limited), any general partner
interest in such partnership.

“VWAP” means, for any security as of any date, the summary volume-weighted
average price, rounded to four decimal places, for such security on all reported
exchanges during the period beginning at 9:30 a.m., New York City Time, and
ending at the closing of such exchange, at or about 4:00 p.m., New York City
Time, as reported by Bloomberg, L.P. (or any successor thereto, “Bloomberg”)
through its “Volume at Price” functions, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in OTC Bulletin Board or, if
unavailable, as reported in the “pink sheets” by the National Quotation Bureau,
Inc.

3. Dividends. Commencing on the Dividend Commencement Date and until
December 31, 2008, the Holders of the Preferred Units shall be entitled to
receive cumulative dividends at the per unit rate of six and a half percent
(6.5%) per annum of the Face Value of each outstanding Preferred Unit.
Commencing on January 1, 2009, the Holders of the Preferred Units shall be
entitled to receive cumulative dividends at the per unit rate of twelve percent
(12%) per annum of the Face Value of each outstanding Preferred Unit. Dividends
shall be paid on the same date (a “Dividend Payment Date”) as the dividend
payment date for Common Units and the record dates for dividends on the
Preferred Units and Common Units shall be the same. Dividends shall accrue on
each Dividend Payment Date. Payment of dividends on the Preferred Units shall be
in preference and priority to any payment of any dividend or other distribution
on the Common Units or any other class or series of equity security of the
Company, including, without limitation, any series of units or Incentive
Distribution Rights, other than the Company’s 12% Cumulative Convertible Class B
Preferred Units (the “Class B Preferred Units”), with which dividend payments
shall be pari passu. If at any time dividends on the outstanding Preferred Units
at the rate set forth above shall not have been paid or declared and set apart
for payment with respect to all preceding periods, the amount of the deficiency
shall be fully paid or declared and set apart for payment before any
distribution, whether by way of dividend or otherwise, shall be declared or paid
upon or set apart for the Common Units or any other class or series of equity
security, including, without limitation, any series of units or Incentive
Distribution Rights, of the Company, other than the Class B Preferred Units.
Notwithstanding anything in this Section 3 to the contrary, with respect to
Preferred Units which are converted with Common Units, the Holder shall not be
entitled to a Preferred Unit dividend and a Common Unit dividend with respect to
the same period, but shall be entitled only to the dividend to be paid based
upon the class of equity held on the record date. Thus, if Holder converts
Preferred Units into Common Units prior to a record date, on the applicable
Dividend Payment Date, it shall receive the Common Unit dividend with respect to
such units and if the Holder converts Preferred Units after a record date, on
the applicable Dividend Payment Date, it shall receive the Preferred Unit
dividend.

 

6



--------------------------------------------------------------------------------

4. Liquidation Value. In the event of any liquidation, dissolution or winding up
of the Company, either voluntary or involuntary, the Holders of the Preferred
Units shall be entitled to receive, out of the assets of the Company available
for distribution to unit holders, prior and in preference to any distribution of
any assets of the Company to the holders of any other class or series of equity
securities, other than the Class B Preferred Units, the amount of Face Value per
unit plus all accrued but unpaid dividends thereon and all liquidated damages
payable under the Registration Rights Agreement (as defined below) which have
not yet been paid (collectively, the “Liquidation Value”). The foregoing shall
not affect any rights which Holders of Preferred Units may have with respect to
any requirement that the Company repurchase the Preferred Units or for any right
to monetary damages.

5. Issuance of Preferred Units. The Preferred Units shall be issued by the
Company pursuant to a Purchase Agreement, dated as of March 13, 2006 (the
“Purchase Agreement”) between the Company and the initial subscriber for the
Preferred Units thereunder (collectively, the “Subscriber”), and Holders of
Preferred Units shall enjoy the benefits of the Registration Rights Agreement,
dated as of March 13, 2006 (the “Registration Rights Agreement”) between such
parties in connection with the Purchase Agreement to the extent set forth
therein.

6. Conversion.

a) Conversion at Option of Holders. Commencing on the Conversion Commencement
Date, subject to the terms hereof, each Holder of the Preferred Units shall have
the right at any time and from time to time, at the option of such Holder, to
request conversion of any or all Preferred Units held by such Holder for such
number of fully paid, validly issued and nonassessable Common Units, free and
clear of any liens, claims or encumbrances, as is determined by dividing (i) the
Liquidation Value times the number of Preferred Units being converted, by
(ii) the applicable Conversion Price on the Conversion Notice Date (subject to
the limitations set forth in this Section 6). Immediately following such
conversion, the rights of the Holders of converted Preferred Units, including
without limitation, any accrual of dividends, shall cease and the persons
entitled to receive the Common Units upon the conversion of Preferred Units
shall be treated for all purposes as having become the owners of such Common
Units.

b) Mandatory Conversion. On the Mandatory Conversion Date, all then outstanding
Preferred Units shall be automatically converted into Common Units, determined
in the manner set forth in paragraph (a) above; provided however, that the
applicable Conversion Price shall be the Conversion Price based on the ten
Trading Days immediately preceding the Mandatory Conversion Date; provided,
however, that in lieu of converting the Preferred Units, the Company may
exercise the Currency Conversion Option, provided that has provided the Holder
with written notice of such exercise no later than 10 Trading Days prior to the
Mandatory Conversion Date.

c) Mechanics of Conversion. To convert Preferred Units into Common Units, the
Holder shall give written notice (“Conversion Notice”) to the Company in the
form of page 1 of Exhibit A hereto (which Conversion Notice may be given by
facsimile transmission) stating that such Holder elects to convert the same and
shall state therein the number of Preferred

 

7



--------------------------------------------------------------------------------

Units to be converted; provided that such number must be at least the lesser of
10,000 or the number of outstanding Preferred Units, and the name or names in
which such Holder wishes the certificate or certificates for Common Units to be
issued. The date of the Conversion Notice shall be hereinafter be referred to as
the “Conversion Notice Date.” The Holder may not submit more than one Conversion
Notice during any 30 day period. No later than 5 Trading Days after receipt of
the Conversion Notice, the Company shall notify Holder in writing (the “Company
Notice”) of its option to either (i) issue Common Units to Holder or (ii) pay to
Holder the Conversion Value of the Preferred Units in cash pursuant to the
Currency Conversion Option. The Company shall then either issue the Common Units
or pay the Conversion Value of the Preferred Units being redeemed, as indicated
to the Holder, on a date (the “Conversion Date”) no later than 30 days after
Conversion Notice Date. In the event that the Company shall have elected to
issue Common Units, the Company shall, in the Company Notice, indicate its
computation of the number of Common Units to be received by Holder. On the
Conversion Date and subject to the book-entry provisions set forth below, such
Holder shall surrender the certificate or certificates representing the
Preferred Units being converted, duly endorsed, at the office of the Company or,
if identified in writing to Holder by the Company, at the offices of any
transfer agent for such units. If the Company shall have elected to pay the
Conversion Value to Holders on the Conversion Date, it shall wire Federal Funds
in the amount of the Conversion Value to the account of the Holder specified by
Holder to the Company. If the Company has elected to issue Common Units, then on
the Conversion Date, the Company shall issue Holder a certificate or
certificates for the number of Common Units to which such Holder shall be
entitled (with the number of and denomination of such certificates designated by
such Holder), and the Company shall immediately issue and deliver to such Holder
a certificate or certificates for the number of Preferred Units (including any
fractional shares) which such Holder has not yet elected to convert hereunder
but which are evidenced in part by the certificate(s) delivered to the Company
in connection with such Conversion Notice. If certificates evidencing the Common
Units are not received by the Holder within five (5) Trading Days of the
Conversion Date, then the Holder will be entitled to: (i) revoke and withdraw
its Conversion Notice, in whole or in part, at any time prior to its receipt of
those certificates or (ii) be paid immediately the Conversion Value by the
Company instead of receiving Common Units. In lieu of delivering physical
certificates representing the Common Units issuable upon conversion of Preferred
Units, provided the Company’s transfer agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Units issuable upon
conversion or dividend payment to the Holder, by crediting the account of the
Holder’s prime broker with DTC through its Deposit Withdrawal Agent Commission
(“DWAC”) system. The time periods for delivery described above, shall apply to
the electronic transmittals through the DWAC system. The parties agree to
coordinate with DTC to accomplish this objective. The conversion pursuant to
this Section 6 shall be deemed to have been made immediately prior to the close
of business on the Conversion Date. The person or persons entitled to receive
the Common Units issuable upon such conversion shall be treated for all purposes
as the record Holder or Holders of such Common Units at the close of business on
the Conversion Date.

Notwithstanding the foregoing, if an Announcement shall have been made, then
(a) the number of Common Units issuable upon conversion of the Preferred Units
shall be the number determined pursuant to Section 6(a) above multiplied by a
factor (the “Premium

 

8



--------------------------------------------------------------------------------

Factor”) equal to the sum of (x) 100% and (y) the greater of the Affiliated
Entity Appreciation and the APL Appreciation and (b) if the Company elects to
pay Conversion Value, the Conversion Value shall be adjusted by multiplying it
by the Premium Factor.

The Company’s obligation to issue Common Units or pay the Conversion Value upon
conversion of Preferred Units shall, subject to compliance with this subsection
in all material respects, be absolute, is independent of any covenant of any
Holder of Preferred Units, and shall not be subject to: (i) any offset or
defense; or (ii) any claims against the Holders of Preferred Units whether
pursuant to this Certificate of Designations, the Purchase Agreement, the
Registration Rights Agreement, or otherwise.

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any Preferred Units in accordance with the terms hereof, the
Holder thereof shall not be required to physically surrender such Holder’s
certificates for Preferred Units to the Company unless such Holder is converting
all of the Preferred Units then held by such Holder. The Holders of Preferred
Units and the Company shall maintain records showing the number of Preferred
Units so converted hereunder, the number of Common Units received upon
conversion and the dates of such conversions, or shall use such other method,
reasonably satisfactory to the Holders and the Company, so as not to require
physical surrender of certificates for Preferred Units upon each such
conversion. Notwithstanding the foregoing, if any Preferred Units are converted
as aforesaid, such Holder of Preferred Units may not transfer its Preferred
Units unless such Holder first physically surrenders to the Company all
certificates representing any Preferred Units which have previously been
converted in whole or in part, whereupon the Company will forthwith issue and
deliver upon the order of such Holder new certificate(s) evidencing Preferred
Units, registered as such Holder may request, representing in the aggregate,
together with all other certificates evidencing Preferred Units held by such
Holder, the remaining number of Preferred Units held by such Holder. Each Holder
of Preferred Units (and any successor in interest or assignee), by acceptance of
Preferred Units, acknowledges that, by reason of the provisions of this
paragraph, following conversion of any Preferred Units, the number of Preferred
Units actually owned by such Holder may be less than the number of Preferred
Units set forth on the face of the certificates representing Preferred Units and
held by such Holder.

d) Conversion Adjustments.

(i) If the Company or any of its subsidiaries, at any time while the Preferred
Units are outstanding (A) shall pay a unit dividend or otherwise make a
distribution or distributions on any equity securities (including instruments or
securities convertible into or exchangeable for such equity securities) in
Common Units, (B) subdivide outstanding Common Units into a larger number of
units, or (C) combine outstanding Common Units into a smaller number of units,
then each Affected Price (as defined below) shall be multiplied by a fraction,
the numerator of which shall be the number of Common Units outstanding before
such event and the denominator of which shall be the number of Common Units
outstanding after such event. Any adjustment made pursuant to this
Section 6(d)(i) shall become effective immediately after the record date for the
determination of unit holders entitled to receive such dividend or distribution
and shall become

 

9



--------------------------------------------------------------------------------

effective immediately after the effective date in the case of a subdivision or
combination.

As used herein, the Affected Prices (each an “Affected Price”) shall refer to:
(i) the Closing Price, First Call Redemption Price, Second Call Redemption Price
or Low Price (as defined in Section 7(f)); or, as applicable, (ii) each closing
price for Common Units occurring on any Trading Day included in the period used
for determining the Market Price, which Trading Day occurred before the record
date in the case of events referred to in clause (A) of this subparagraph
6(d)(i) and before the effective date in the case of the events referred to in
clauses (B) and (C) of this subparagraph 6(d)(i).

(ii) If the Company or any of its subsidiaries, at any time while the Preferred
Units are outstanding, shall distribute to all holders of Common Units evidences
of its indebtedness or assets or cash (other than the Company’s regularly
declared and scheduled dividend) or rights or securities (excluding those
referred to in Section 6(d)(i) above and 6(d)(iii) below) or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 6(d)(i) above and 6(d)(iii) below), then
each Affected Price shall be adjusted by multiplying the existing Affected
Price, by a fraction, (A) the numerator of which is the closing price per Common
Unit immediately prior to the record date fixed for determination of Holders of
Common Units entitled to receive the distribution (the “Reference Price”) less
the fair market value per Common Unit at such record date of the distribution as
reasonably determined by the General Partner in good faith and (B) the
denominator of which is the Reference Price; provided, however, that if the
Holder disputes the General Partner’s valuation above, the Holder and the
Company shall select a mutually acceptable appraiser (the “Appraiser”) whose fee
shall be borne equally by the Holder and the Company, and the fair market value
of such distribution shall be as determined by the Appraiser.

(iii) Prior to the consummation of any recapitalization, reorganization,
consolidation, merger, spin-off or other business combination (other than a
Change in Control Transaction) pursuant to which holders of Common Units are
entitled to receive securities or other assets with respect to or in exchange
for Common Units (a “Company Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon a conversion of its Preferred Units at the Conversion Price in lieu of the
Common Units otherwise receivable upon such conversion, such securities or other
assets received by the holders of Common Units in connection with the
consummation of such Company Event in such amounts as the Holder would have been
entitled to receive had the Preferred Units initially been issued with a
conversion rights for the form of such consideration (as opposed to Common
Units) at a conversion ratio for such consideration equal to a fraction, the
numerator of which is the outstanding Liquidation Value multiplied by the number
of outstanding Preferred Units and the denominator of which is the Conversion
Price. Provision made

 

10



--------------------------------------------------------------------------------

pursuant to the preceding sentence shall be in a form and substance satisfactory
to the Holders.

(iv) In case of any Change of Control, then without limiting other rights
hereunder, the Holder shall have the right thereafter to, at its option,
(A) convert Preferred Units, in whole or in part, at the Conversion Price, into
the units and other securities, cash and/or property receivable upon or deemed
to be held by holders of Common Units following such Change of Control, and such
conversion shall be effected on the closing of the Change of Control (B) subject
to the Senior Notes Restrictions, require the Company or its successor to
redeem, within five days of notice to the Company, the Preferred Units, in whole
or in part, at a redemption price equal to the greater of (x) the Liquidation
Value of the Preferred Units or (y) the Conversion Value of the Preferred Units.
To the extent that Holder does not exercise its option described in the
immediately preceding sentence, the terms of any such Change in Control
Transaction shall include such terms so as to continue to give to the Holders
the right to receive the amount of securities, cash and/or property upon any
conversion or redemption following such Change in Control Transaction to which a
holder of the number of Common Units deliverable upon such conversion would have
been entitled in such Change in Control Transaction. This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges. Holder’s right to convert pursuant to clause
(A) above shall be irrespective of whether it has previously submitted a
Conversion Notice within the prior 30 days.

e) Notice of Record Date. In the event of any taking by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, any security or right convertible into or entitling the holder
thereof to receive additional Common Units, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, the Company shall notify
each Holder of Preferred Units at least 15 days prior to the record date, of
which any such record is to be taken for the purpose of such dividend,
distribution, security or right and the amount and character of such dividend,
distribution, security or right; provided, however, that the foregoing
requirement shall be deemed satisfied if at least 15 days prior to record date,
the Company shall have issued a press release which shall be posted on the
Company’s website and carried by one or more wire services, containing the
required information.

f) Issue Taxes. The Company shall pay any and all issue, documentary, stamp and
other taxes, excluding any income, franchise or similar taxes, that may be
payable in respect of any issue or delivery of Common Units on conversion of, or
payment of dividends on, Preferred Units pursuant hereto. However, the Holder of
any Preferred Units shall pay any tax that is due because the Common Units
issuable upon conversion thereof or dividend payment thereon are issued in a
name other than such Holder’s name.

g) Other Redemption Rights.

 

11



--------------------------------------------------------------------------------

(i) Redemption Option upon Acquisition. If the Company offers cash as
consideration for the Acquisition, then without limiting other rights hereunder,
the Holder shall have the right thereafter, subject to the Senior Notes
Restrictions, to demand the Company or its successor to redeem, 30 days after
the consummation of the Acquisition, the Preferred Units at a redemption price
equal to the Conversion Value of such Preferred Units, multiplied by the Premium
Factor (the “Acquisition Redemption Amount”). The Company shall not pay cash as
consideration for the Acquisition unless it has set aside reserves equal to the
Acquisition Redemption Amount. No later than 5 Trading Days after receipt of the
Holder’s demand, the Company shall notify Holder in writing of its option to
either (i) pay the Acquisition Redemption Amount or (ii) issue such number of
Common Units to the Holder as is determined by dividing (A) the Liquidation
Value times the number of Preferred Units for which a redemption demand has been
made by (B) the lesser of (a) the Closing Price or (b) 90% of the Market Price
as of the redemption demand date, and then multiplying by the Premium Factor.

(ii) April 2009 Redemption. The Company shall redeem 10,000 Preferred Units on
April 1, 2009 at a redemption price, payable in cash, equal to the Liquidation
Value of such Preferred Units.

(iii) July 2009 Redemption. If the Company has not received a Conversion Notice
with respect to the last 10,000 outstanding Preferred Units on or before June 2,
2009, on July 1, 2009 the Company shall redeem such Preferred Units by
(A) paying to Holder the Liquidation Value of the Preferred Units in cash
pursuant to the Currency Conversion Option or (B) paying one-half of the
Liquidation Value by issuing Common Units to the Holder and one-half the
Liquidation Value in cash.

h) Fractional Units. No fractional Common Units shall be issued upon the
conversion of any Preferred Units. All Common Units (including fractions
thereof) issuable upon conversion of more than one Preferred Unit by a Holder
thereof shall be aggregated for purposes of determining whether the conversion
would result in the issuance of any fractional unit. If, after the
aforementioned aggregation, the conversion would result in the issuance of a
fraction of a Common Unit, the Company shall, in lieu of issuing any fractional
unit, either round up the number of units to the next highest whole number or,
at the Company’s option, pay the Holder otherwise entitled to such fraction a
sum in cash equal to the fair market value of such fraction on the Conversion
Date (as determined in good faith by the General Partner of the Company).

i) Specific Enforcement. The Company agrees that irreparable damage would occur
in the event that any of the provisions of this Certificate of Designations were
not performed in accordance with their specific terms or were otherwise
breached. Each Holder shall have all rights and remedies set forth in this
Certificate and all rights and remedies which such Holders have been granted at
any time under any other agreement or contract and all of the rights which such
Holders have under any law. Any person having any rights under any provision of
this Certificate shall be entitled to enforce such rights specifically or pursue
other

 

12



--------------------------------------------------------------------------------

injunctive relief or other equitable remedies (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Certificate and to exercise all other rights granted by law. Each Holder without
prejudice may withdraw, revoke or suspend its pursuit of any remedy at any time
prior to its complete recovery as a result of such remedy.

j) Limitations on Issuance of Common Units.

(A) 9.9% Limitation. Notwithstanding anything to the contrary contained herein,
the number of Common Units that may be acquired by the Holder upon conversion or
redemption of the Preferred Units pursuant to the terms hereof shall not exceed
a number that, when added to the total number of Common Units deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Preferred Units) that
have limitations on the Holder’s right to convert, exercise or purchase similar
to the limitation set forth herein), as determined pursuant to the rules and
regulations promulgated under Section 13(d) of the Exchange Act, including all
Common Units deemed beneficially owned at such time (other than by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein) by persons that would be aggregated for purposes of determining whether
a group under Section 13(d) of the Exchange Act, exists, would exceed 9.9% of
the total issued and outstanding Common Units (the “Restricted Ownership
Percentage”). The Holder shall have the right (w) at any time and from time to
time to reduce its Restricted Ownership Percentage immediately upon notice to
the Company and (x) (subject to waiver) at any time and from time to time, to
increase its Restricted Ownership Percentage immediately in the event of the
announcement as pending or planned, of a Change in Control Transaction. If the
Company elects to issue Common Units to Holder pursuant to the provisions
hereof, whether as a result of a conversion or redemption of the Preferred
Units, and such issuance would in and of itself exceed the Restricted Ownership
Percentage, then with respect to the Common Units that would cause the
Restricted Ownership Percentage to be exceeded, the Company shall pay in cash to
Holder an amount equal to the Market Price multiplied by the number of excess
Common Units (“Excess Amount”).

(B) Principal Market Regulation. The Company shall not be obligated to issue any
Common Units upon conversion of the Preferred Units, whether pursuant to this
Section 6, or otherwise, if the issuance of such Common Units would exceed that
number of units of Common Units which the Company may issue upon conversion of
the Preferred Units without breaching the Company’s obligations under the rules
or regulations of the Principal Market (the “Principal Market Cap”). To the
extent that the Preferred Units are converted for a number of Common Units that
would exceed the Principal Market Cap, the Company shall pay in cash to Holder
the Excess Amount.

7. Company Redemption Rights.

a) Prior to the First Call Date, the Company shall have the option (the “Special
Call Option”), subject to the conditions set forth below, to redeem all, but not
less than all, of the Preferred Units for an aggregate cash amount equal to the
product of (A) the

 

13



--------------------------------------------------------------------------------

Liquidation Value of the outstanding Preferred Units divided by the Conversion
Price; multiplied by (B) the Special Call Redemption Price.

b) The exercise of the Special Call Option by the Company shall be subject to
the following conditions: (i) transmission of a written notice (“Special Call
Option Notice”) no sooner than 20 Trading Days prior to the Redemption Date,
which notice shall specify the Redemption Date; and (ii) if the Redemption Date
shall occur after the Conversion Commencement Date, the satisfaction of the Call
Option Conditions on the 20 consecutive Trading Days immediately preceding the
date of the Special Call Option Notice and at all times from such date to the
applicable Redemption Date.

c) The Company shall have the option (the “Call Option”) to (A) on or after the
First Call Date but no later than the Second Call Date redeem some or all of the
outstanding Preferred Units for cash, for an amount determined by dividing the
Liquidation Value of the Preferred Units being redeemed by the Conversion Price
and multiplying by the First Call Redemption Price; and (B) on or after the
Second Call Date, redeem some or all outstanding Preferred Units for cash, for
an amount determined by dividing the Liquidation Value of the Preferred Units
being redeemed by the Conversion Price and multiplying by the Second Call
Redemption Price; provided, however, that the foregoing redemptions must be
exercised for no less than the lesser of: (x) 10,000 Preferred Units, or (y) the
number of remaining outstanding Preferred Units. However, the foregoing right
shall not affect the right of the Holder to convert Preferred Units pursuant to
the terms of Section 6(a) with respect to any Conversion Notice submitted by
Holder prior to a Redemption Date and the conversion of such Preferred Units
shall be governed by the provisions of Section 6(a) and not this Section 7.

d) The exercise of the Call Option by the Company shall be subject to: (i) the
transmission of a written notice of the exercise of the Call Option to the
Holder (the “Call Option Notice”) no later than 10 Trading Days prior to the
applicable Redemption Date which shall specify the amount of Preferred Units
being redeemed; and (ii) the satisfaction of the Call Option Conditions on the
20 Trading Days immediately preceding the Call Option Notice and at all times
from the Call Option Notice to the applicable Redemption Date.

e) With respect to exercises of the Special Call Option and the Call Option, on
the applicable Redemption Date, the Company shall remit the applicable cash
consideration to the Holder. The Holder shall deliver to the Company the
certificates representing the Preferred Units as soon as practicable, following
the applicable Redemption Date.

f) (i) In addition, the Company shall have the option (the “Low Price Redemption
Option”) to redeem all of the Preferred Units if at any time (including the
period prior to the Conversion Commencement Date), the closing price for the
Common Units shall be less than $17.00 (as adjusted pursuant to Section 6(d))
(the “Low Price”) for 10 consecutive Trading Days (a “Low Price Trading Period”)

(ii) If a Low Price Trading Period shall have occurred, then, until the earlier
of: (A) 5 Trading Days from the end of the Low Price Trading Period or (B) the
first Trading Day following the Low Price Trading Period for which the closing
price shall be above the Closing Price (as adjusted pursuant to Section

 

14



--------------------------------------------------------------------------------

6(d)), the Company may exercise the Trading Price Redemption Option by written
notice to the Holder. Such notice (the “Low Price Redemption Notice”) shall
specify the applicable redemption date (the “Low Price Redemption Date”) which
shall be no more than 30 days from the date of the Low Price Redemption Notice.

(iii) On the Low Price Redemption Date, if prior to the Dividend Commencement
Date, the Company shall pay to the Holder in cash the Liquidation Value of the
Preferred Units plus an amount equal to the greater of: (A) an 8% annualized
return on the Face Value from the issuance date; (B) an 8% annualized return on
the Face Value for one quarter (collectively, the “Low Price Redemption Price”).
If the Low Price Redemption Date occurs after the Dividend Commencement Date,
the Company shall pay Holder the amount set forth above less the amount of
dividend payments made on the Preferred Units.

(iv) The Company’s non-exercise of the Low Price Redemption Option shall not
affect Holder’s right to convert Preferred Units pursuant to Section 6(a) above.
If the Company exercises the Low Price Redemption Option, Holder may still
convert any or all Preferred Units pursuant to the terms of Section 6(a) if
Holder delivers a Conversion Notice prior to the Low Price Redemption Date and
the Low Price Redemption Date occurs after the Conversion Commencement Date.

8. Voting Rights. In addition to all other requirements imposed by Delaware law,
and all other voting rights granted under the Company’s Limited Partnership
Agreement, the affirmative vote of a majority of the Company’s outstanding
Preferred Units shall be necessary for repeal of this Certificate of
Designations or the Certificate of Limited Partnership or Limited Partnership
Agreement or any amendment to the Certificate of Limited Partnership or Limited
Partnership Agreement (including any merger or consolidation) that may
materially amend or change or adversely affect any of the rights, preferences,
obligations or privileges of the Preferred Units provided, however, that Holders
of Preferred Units who are affiliates of the Company (and the Company itself)
shall not participate in such vote and the Preferred Units of such Holders shall
be disregarded and deemed not to be outstanding for purposes of such vote.

9. Notices. The Company shall distribute to the Holders of Preferred Units
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the holders of Common Units of the Company, at such times and by such method
as such documents are distributed to such holders of such Common Units.

10. Certificates.

a) The certificate(s) representing the Preferred Units held by any Holder of
Preferred Units may be exchanged by such Holder at any time and from time to
time for certificates with different denominations representing an equal
aggregate number of Preferred Units, as reasonably requested by such Holder,
upon surrendering the same. No service charge will be made for such registration
or transfer or exchange. In the event that any Holder of

 

15



--------------------------------------------------------------------------------

Preferred Units notifies the Company that its certificate(s) therefor have been
lost, stolen or destroyed, the Company shall promptly and without charge deliver
replacement certificate(s) to such Holder, provided that such Holder executes
and delivers to the Company an agreement reasonably satisfactory to the Company
to indemnify the Company from any loss incurred by it in connection with such
lost, stolen or destroyed certificate(s).

b) The certificate(s) representing the Preferred Units may be imprinted with a
legend in substantially the following form:

“THIS CERTIFICATE IS NOT REQUIRED TO BE PHYSICALLY SURRENDERED TO THE COMPANY IN
THE EVENT THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE CONVERTED OR
REDEEMED IN PART. AS A RESULT, FOLLOWING ANY CONVERSION OR REDEMPTION OF ANY
PORTION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF UNITS INDICATED
ON THIS CERTIFICATE. IF ANY SECURITIES ARE CONVERTED AS AFORESAID, THE HOLDER OF
THIS CERTIFICATE MAY NOT TRANSFER ANY SECURITIES REPRESENTED BY THIS CERTIFICATE
UNLESS AND UNTIL SUCH HOLDER FIRST PHYSICALLY SURRENDERS TO ATLAS PIPELINE
PARTNERS, L.P. ALL CERTIFICATES REPRESENTING ANY SUCH SECURITIES WHICH HAVE
PREVIOUSLY BEEN CONVERTED IN WHOLE OR IN PART, WHEREUPON ATLAS PIPELINE PARTNERS
WILL FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF SUCH HOLDER NEW
CERTIFICATE(S) EVIDENCING SUCH SECURITIES THEN HELD BY SUCH HOLDER.”

11. Rank. For the avoidance of doubt, and notwithstanding anything contained
herein to the contrary, the Preferred Units shall, with respect to dividends,
other distributions and distributions upon the liquidation, winding-up and
dissolution of the Company, rank senior and prior to Common Units and each other
class of equity securities of the Company, including other preferred units and
Incentive Distribution Rights, whether currently issued or issued in the future,
other than the Class B Preferred Units.

12. No Reissuance. No Preferred Units acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued.

13. No Pari Passu or Senior Securities. So long as any Preferred Units remain
outstanding, the Company and its subsidiaries shall not, without the affirmative
vote of the Holders of at least 75% of the outstanding Preferred Units, issue
any equity securities ranking pari passu with or senior to the Preferred Units
with respect to liquidation preference, dividends, the timing of redemption or
voting rights, except that the Company may issue up to an additional 10,000
Class B Preferred Units pursuant to the option granted in the Class B Preferred
Unit Purchase Agreement, dated December 30, 2008, between the Company and Atlas
Pipeline Holdings, L.P.

 

16



--------------------------------------------------------------------------------

14. Severability of Provisions. If any right, preference or limitation of the
Preferred Units set forth in this Certificate of Designations (as this
Certificate of Designations may be amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule or law or public
policy, all other rights, preferences and limitations set forth in this
Certificate of Designations, which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
set forth be deemed dependent upon any such other right, preference or
limitation unless so expressed herein.

*  *  *  *  *

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amended and Restated Certificate of Designations
of the Company has been duly executed this 27th day of January, 2009.

 

ATLAS PIPELINE PARTNERS, L.P. By:  

ATLAS PIPELINE PARTNERS GP, LLC
General Partner

  By:  

 

 

18



--------------------------------------------------------------------------------

EXHIBIT A

(To be Executed by Holder

in order to Convert Preferred Units)

CONVERSION NOTICE

FOR

12% CUMULATIVE CONVERTIBLE PREFERRED UNITS

The undersigned, as a holder (“Holder”) of 12% Cumulative Convertible Preferred
Units (“Preferred Units”) of Atlas Pipeline Partners, L.P. (the “Company”),
hereby irrevocably elects to convert                                  Preferred
Units for Common Units of the Company according to the terms and conditions of
the Certificate of Designations for the Preferred Units as of the date written
below. The undersigned hereby requests that certificates for the Common Units to
be issued to the undersigned pursuant to this Conversion Notice be issued in the
name of, and delivered to, the undersigned or its designee as indicated below.
No fee will be charged to the Holder of Preferred Units for any conversion.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Certificate of Designations.

 

Conversion Information:    NAME OF HOLDER:    By:      Print Name:    Print
Title:    Print Address of Holder:     

 

    

 

   Issue Common Units to:   

 

   at:   

 

    

 

If Common Units are to be issued to a person other than Holder,

Holder’s signature must be guaranteed below:

SIGNATURE GUARANTEED BY:

THE COMPUTATION OF NUMBER OF COMMON UNITS TO BE RECEIVED IS SET FORTH ON PAGE 2
OF THE CONVERSION NOTICE.

Page 1 of Conversion Notice

 

19



--------------------------------------------------------------------------------

Page 2 to Conversion Notice dated   

 

   for:   

 

   (Conversion Date)       (Name of Holder)

COMPUTATION OF NUMBER OF COMMON UNITS TO BE RECEIVED

 

Number of Preferred Units converted:                             shares   

Number of Preferred Units converted x Liquidation Value

   $                     Total dollar amount converted    $                    
     Conversion Price    $                    

Number of Common Units  =  Total dollar amount converted  =

                                                             Conversion Price

          

Number of Common Units  =

  

If the conversion is not being settled by DTC, please issue and deliver
                     certificate(s) for Common Units in the following amount(s):

 

 

 

If the Holder is receiving certificate(s) for Preferred Units upon the
conversion, please issue and deliver                      certificate(s) for
Preferred Units in the following amounts:

 

 

 